     Case 2:19-cv-02623-JAM-DMC Document 1 Filed 12/30/19 Page 1 of 7

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178 )
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
                                                         Case No.
10    MEGAN N. JACKSON,
                                                         COMPLAINT FOR DAMAGES
11                       Plaintiff,
                                                            1. VIOLATION OF THE FAIR DEBT
12                                                             COLLECTION PRACTICES ACT,
                v.
                                                               15 U.S.C. § 1692 ET SEQ.;
13
      CHECK INTO CASH OF CALIFORNIA,
14    INC.,                                                 2. VIOLATION OF THE
                                                               ROSENTHAL FAIR DEBT
15                       Defendant.                            COLLECTION PRACTICES ACT,
                                                               CAL. CODE §1788 ET SEQ.
16

17                                                       JURY TRIAL DEMANDED

18         NOW COMES Megan N. Jackson (“Plaintiff”), by and through her attorneys, Wajda Law

19   Group, APC (“Wajda”), complaining of Check Into Cash of California, Inc. (“Defendant”) as
20   follows:
21
                                        NATURE OF THE ACTION
22
            1.       Plaintiff brings this action seeking redress for Defendant’s violations of the
23
     Telephone Consumer Protection Act (“TCPA”) pursuant to 47 U.S.C. §227 and violations of the
24

25   Rosenthal Fair Debt Collection Practices Act (“RDFCPA”) pursuant to Cal. Civ. Code §1788.

26          2.       Subject matter jurisdiction is conferred upon this Court by the TCPA, and 28

27   U.S.C. §§1331 and 1337, as the action arises under the laws of the United States. Supplemental
28
                                                     1
     Case 2:19-cv-02623-JAM-DMC Document 1 Filed 12/30/19 Page 2 of 7

 1   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
 2           3.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts
 3
     business in the Eastern District of California and maintains significant business contacts in the
 4
     Eastern District of California.
 5
                                                   PARTIES
 6

 7           4.      Plaintiff is a consumer and natural person over 18-years-of-age who, at all times

 8   relevant, is a “person” as defined by 47 U.S.C. §153(39).

 9           5.      Check Into Check is a Delaware corporation with its principal place of business
10
     located at 201 Keith Street, Suite 80, Cleveland, Tennessee 37311 whose primary business is
11
     offering payday loan services and is engaged in the business of collecting or attempting to collect
12
     debts owed or due using the mail and telephone from consumers across the country, including
13
     consumers in the State of California. Check Into Cash’s registered agent is CT Corporation located
14

15   at 6624 Leguna Boulevard, Suite 106, Elk Grove, California 95758.

16           6.      Defendant acted through their agents, employees, officers, members, directors,
17   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at
18
     all times relevant to the instant action.
19
                                  FACTS SUPPORTING CAUSES OF ACTION
20
             7.      In or around summer of 2017, Plaintiff obtained a high-interest loan from
21

22   Defendant for approximately $3000.00 (“subject debt”).

23           8.      Plaintiff maintained timely payments of $379 per month towards the subject debt,

24   until she no longer could afford a minimal standard of living.
25           9.      In or around August of 2019, Plaintiff retained a bankruptcy attorney and began
26
     making payments to initiate filing of a Chapter 13 bankruptcy.
27
             10.     In or around late October 2019, Plaintiff started to receive phone calls from
28
                                                         2
     Case 2:19-cv-02623-JAM-DMC Document 1 Filed 12/30/19 Page 3 of 7

 1   Defendant to her cellular phone number (661) XXX-0039 attempting to collect the subject debt.
 2          11.     At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and
 3
     operator of her cellular telephone number. Plaintiff is and has always been financially responsible
 4
     for this telephone and its services.
 5
            12.     Soon after calls began, Plaintiff informed Defendant that she had retained an
 6

 7   attorney, provided Defendant with her attorney’s name and contact information, and informed

 8   Defendant to cease contacting her.

 9          13.     During the phone call, Defendant’s representative confirmed that Plaintiff would
10
     not hear from Defendant again.
11
            14.     Despite Plaintiff’s specific and detailed request, and Defendant’s acknowledgment
12
     that it would not contact Plaintiff again, in November of 2019, Defendant began to send Plaintiff
13
     text messages attempting to collect the subject debt, without her consent.
14

15          15.     Notwithstanding Plaintiff’s request that Defendant cease sending text messages to

16   her cellular phone, Defendant sent or caused to be sent numerous text messages to Plaintiff’s
17   cellular phone between November 2019 and the present day.
18
            16.     Defendant intentionally harassed and abused Plaintiff on numerous occasions by
19
     texting multiple times, which such frequency as can be reasonably expected to harass.
20
                                                 DAMAGES
21

22          17.     Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily

23   life and general well-being.

24          18.     Plaintiff has expended time and incurred costs consulting with her attorney as a
25   result of Defendant’s unfair, deceptive, and misleading actions.
26
            19.     Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful
27
     attempts to collect the subject debt.
28
                                                       3
     Case 2:19-cv-02623-JAM-DMC Document 1 Filed 12/30/19 Page 4 of 7

 1             20.    Defendant’s phone harassment campaign and illegal collection activities have
 2   caused Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion
 3
     upon and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased
 4
     risk of personal injury resulting from the distraction caused by the text messages, aggravation that
 5
     accompanies unsolicited text messages, harassment, emotional distress, anxiety, loss of
 6

 7   concentration, diminished value and utility of her telephone equipment and telephone subscription

 8   services, the wear and tear caused to her cellular telephone, the loss of battery charge, the loss of

 9   battery life, and the per-kilowatt electricity costs required to recharge her cellular telephone as a
10
     result of increased usage of her telephone services.
11
                     COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
12
               21.    Plaintiff restates and realleges paragraphs 1 through 21 as though fully set forth
13
     herein.
14
               22.    Defendant repeatedly sent or caused to be sent frequent non-emergency text
15

16   messages, including but not limited to the messages referenced above, to Plaintiff’s cellular

17   telephone number using a telephone facsimile machine (“TFM”) or transmitting text without

18   Plaintiff’s prior consent in violation of 47 U.S.C. §227 (b)(1)(C).
19
               23.    The TCPA defines TFM as “equipment which has the capacity…to transcribe text
20
     or images, or both from paper into an electronic signal and to transmit that signal over a regular
21
     telephone line.” 47 U.S.C. §227(a)(3).
22
               24.    Upon information and belief, based on Defendant’s frequency and content of the
23

24   text messages, Defendant used a TFM.

25             25.    Defendant violated the TCPA by sending no less than nine text messages to
26   Plaintiff’s cellular phone after being told Plaintiff had retained a bankruptcy attorney and no
27
     longer wanted to be contacted, using a TFM without her prior consent.
28
                                                        4
     Case 2:19-cv-02623-JAM-DMC Document 1 Filed 12/30/19 Page 5 of 7

 1          26.       Any prior consent, if any, was revoked by Plaintiff informing Defendant’s
 2   representative that she had retained a bankruptcy attorney and to cease contacting her regarding
 3
     the subject debt.
 4
            27.       As pled above, Plaintiff was severely harmed by Defendant’s collection texts to
 5
     her cellular phone.
 6

 7          28.       Upon information and belief, Defendant has no system in place to document and

 8   archive whether it has consent to continue to contact consumers on their cellular phones.

 9          29.       Upon information and belief, Defendant knew their collection practices were in
10
     violation of the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.
11
            30.       Defendant, through their agents, representatives, subsidiaries, and/or employees
12
     acting within the scope of their authority acted intentionally in violation of 47 U.S.C.
13
     §227(b)(1)(C).
14

15          31.       Pursuant to 47 U.S.C. 227(b)(3)(B), Defendant is liable to Plaintiff for a minimum

16   of $500 per text message. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful
17   and knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the
18
     damages to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).
19
     WHEREFORE, Plaintiff, MEGAN N. JACKSON, respectfully prays this Honorable Court for
20
     the following relief:
21

22            a. Declare Defendant’s text messages to Plaintiff to be in violation of the TCPA;
              b. Award Plaintiff damages of at least $500 per text message and treble damages
23
                  pursuant to 47 U.S.C. §227(b)(3)(B)&(C);
24
              c. Enjoining Defendant from further contacting Plaintiff; and
25            d. Awarding any other relief as this Honorable Court deems just and appropriate.
26

27

28
                                                        5
     Case 2:19-cv-02623-JAM-DMC Document 1 Filed 12/30/19 Page 6 of 7

 1               COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION ACT
 2             32.   Plaintiff restates and realleges paragraphs 1 through 32 as though fully set forth
 3
     herein.
 4
               33.   Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
 5
               34.   The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civ.
 6

 7   Code § 1788.2(d) and (f).

 8             35.   Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

 9              a. Violations of RFDCPA § 1788.11(e)
10
               36.   The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(e), states that a debt collector
11
     may not communicate “by telephone or in person, with the debtor with such frequency as to be
12
     unreasonable and to constitute a harassment to the debtor under the circumstances.”
13
               37.   Defendant violated the RFDCPA when it continuously sent text messages to
14

15   Plaintiff’s cellular phone after she informed them to cease contacting her regarding the subject

16   debt. This repeated behavior of systematically texting Plaintiff’s phone despite her demands was
17   oppressive, harassing, and abusive. The repeated contacts were made with the hope that Plaintiff
18
     would make a payment. The frequency and volume of text messages shows that Defendant
19
     willfully ignored Plaintiff’s pleas with the intent of annoying and harassing her.
20
               38.   Upon being told to stop contacting Plaintiff, Defendant had ample reason to be
21

22   aware that it should cease its harassing campaign of collection text messages. Nevertheless,

23   Defendant consciously chose to continue sending text message to Plaintiff’s cellular telephone.

24

25

26

27

28
                                                       6
     Case 2:19-cv-02623-JAM-DMC Document 1 Filed 12/30/19 Page 7 of 7

 1   WHEREFORE, Plaintiff, MEGAN N. JACKSON, respectfully requests that this Honorable
 2   Court:
 3
              a. Declare that the practices complained of herein are unlawful and violate the
 4               aforementioned statute;
 5            b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 6            c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §

 7               1788.30(b);
              d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ.
 8
                 Code § 1788.30(c); and
 9
              e. Award any other relief as this Honorable Court deems just and proper.
10

11
     Plaintiff demands trial by jury.
12
     Date: December 30, 2019                              Respectfully submitted,
13
                                                          By: /s/ Nicholas M. Wajda
14

15                                                        Nicholas M. Wajda (State Bar No. 259178 )
                                                          WAJDA LAW GROUP, APC
16                                                        6167 Bristol Parkway
                                                          Suite 200
17                                                        Culver City, California 90230
                                                          Telephone: 310-997-0471
18
                                                          Facsimile: 866-286-8433
19                                                        E-Mail: nick@wajdalawgroup.com

20

21

22

23

24

25

26

27

28
                                                      7
